DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on October 10, 2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings filed on October 10, 2019 are accepted.

Specification
The abstract of the disclosure is objected to because of minor informality. The part No. in parenthesis should be deleted to avoid confusion.  Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claims 1-7 and 13-14 are objected to because of the following informalities:  

The following claim languages are mixedly used in the claims. Consistent claim languages are required:
Claims 1-3 and 14: faceted distal front surface, the distal front surface, and the front surface.
Claims 1 and 14: a plurality of flat front surface facets, the front surface facets, and the plurality of front surface facets.
Claims 1 an 4-6: individual rigid carrier islands, the rigid carrier islands, and the carrier islands. 
Claims 1 and 7: a flexible electrically insulating material and the flexible material.
Claims 1, 5, 6 and 13: sub-arrays of MUT elements, the respective sub-arrays of MUT elements, the array of MUT elements, the MUT elements of the respective sub-array, the MUT elements of the respective sub-array, and a number of MUT elements.
Claim 1 recites in line 7 the term “each carrier island” should be corrected to –each of the rigid carrier islands--.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Claim 11: Claim limitation “a single processing unit configured to receive transducer signals” has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses a generic placeholder “unit” coupled with functional language “to receive” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier that has a known structural meaning before the phrase “unit”. 
Claim 12: Claim limitation “a pre-processing unit configured to receive the transducer signals and to provide a pre-processed output signal” has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses a generic placeholder “unit” coupled with functional language “to receive and to provide” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier that has a known structural meaning before the phrase “unit”. 
Claim 13: Claim limitation “a beam control unit configured to control a respective phase of ultrasound emission” has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses a generic 

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

A review of the specification (PG Pub US 2020/0146651 A1) shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: 
Claims 11 and 12: “a processing unit” and “a pre-processing unit” refers to the specification [0023]: the contact island and/or rigid carrier islands contain a signal amplification and/or signal processing unit, suitably implemented as an application specific integrated circuit (ASIC); and [0034]: the signal processing unit of intravascular ultrasound sensor system further comprises a pre-processing unit arranged within the sensor body. Therefore, the signal processing unit and the pre-processing unit are interpreted as a processor, along with the instructions/algorithm for performing the corresponding functions as described in the specification.
Claim 13: “a beam control unit” refers to the specification [0036]: the beam control unit is configured to provide power to different sets of MUT elements independently of each other; [0069]: a beam control unit arranged within the sensor body, preferably on the rigid contact island; and FIG.7. Therefore, the beam control unit is interpreted as a control interface or a hardware interface for at least the function of power transfer.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:




Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recite in line 3 “…, which has a plurality of flat front surface facets” that renders the scope of the claim indefinite. It is not clear which component the term “which” refers to. It is suggested that this which clause be modified to a wherein clause to clearly recite that the faceted distal front surface has a plurality of flat front surface facets”.
Claim 4, line 5: the term “the different sub-arrays” lacks proper antecedent basis.
Claim 7 depends on claim 1 and recites in line 4 “an ultrasound transducer probe”. It is not clear whether this ultrasound transducer probe refers to the ultrasound transducer probe of claim 1.
Claim 11 depends on claim 7 and recites in line 2 “an intravascular ultrasonic sensor device”. It is not clear whether this an intravascular ultrasonic sensor device refers to the intravascular ultrasonic sensor device of claim 7.
Claims 11 and 12: Claim 12 depends on claim 11 – (1) Claim 11 recites a signal processing unit configured to receive transducer signals; and claim 12 recites a pre-processing unit configured to receive the transducer signals.  It is not clear whether both the signal processing unit of claim 11 and the pre-processing unit of claim 12 receive the transducer signals; (2) in claim 11, the signal processing unit provides a processed 
The dependent claims of the above rejected claims are rejected due to their dependency.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  



A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4 and 6-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hajati et al., US 2015/0345987 A1. 

Claim 1. Hajati teaches an ultrasound transducer probe for intravascular operation, comprising 
“a faceted distal front surface for ultrasound emission and reception” (FIG.8: a faceted configuration of the tiles 805 surrounding the distal front surface; and [0005]: a piezoelectric transducer can serve both as a transmitter of mechanical energy and a sensor of impinging mechanical energy) – the circumferential surface at the distal portion of the probe is considered the “distal front surface” as claimed. The term “distal front” is interpreted as the foremost portion when operating the probe, which has 
“a plurality of front surface facets carrying respective sub-arrays” ([0045]: Tile 300 is one example of a device which includes an array of piezoelectric transducer elements) of “micromachined ultrasonic transducer elements, hereinafter MUT elements” ([0040]: In the context of FIGS. 2A-2C, exemplary micromachined aspects of individual transducer elements are now briefly described. It is to be appreciated that the structures depicted in FIGS. 2A-2C are included primarily as context for particular aspects of particular embodiments and to further illustrate the broad applicability of various embodiments with respect to piezo electric transducer device structures), wherein: 
“the front surface facets are formed by individual rigid carrier islands” ([0045]: an integrated combination of a piezoelectric array and such a supporting base is referred to herein as a “tile”), 
“each carrier island comprising at least one of the sub-arrays of MUT elements” ([0045]: Such integrated circuitry may be part of a base which adjoins and physically supports the array; and [0046]: tile 300 may include a base 305 and a transducer array 310 supported by one side of base 305), and wherein 
“the carrier islands are connected to each other mechanically by a flexible electrically insulating material” ([0046]: base 305 may include a substrate such as any of those variously supporting transducer structure in FIGS. 2A-2C),
“each of the pluratliy of front surface facets have normal vectors that are not parallel to each other” ([0092]: transducer elements on the respective outward-facing surfaces of tiles 905 may conform to a polygonal geometry; and FIG.8A) – a polygonal geometry has the sides that have normal vectors that are not parallel to each other.  

Claim 4. Hajati further teaches that
Abstract: the tile each include a pluratliy of piezoelectric transducer elements and a base adjoining and supporting the plurality of piezoelectric transducer elements. The substrate has disposed therein or thereon signal lines to serve as a backplane for communication to, form and/or among integrated circuitry of the tiles).  

Claim 6. Hajati further teaches that
“the rigid carrier islands contain respective contact interfaces for electrically connecting the respective sub-arrays of MUT elements” ([0046]: Base 305 may comprise integrated circuitry – e.g., including a single integrated circuit dye or an IC dye stack – which is programmed to implement any of a pluratliy of operational modes, each mode for respective operation of transducer array) - the circuitry electrically connects the base (i.e., the “rigid carrier islands” as claimed) and the sub-array of MUT elements. Where the circuit is located is the “contact interfaces” as claimed; and wherein 
“the sub-arrays of MUT elements are connected by electrical wires to an external power source that drives transmission of ultrasound radiation from the MUT elements of the respective sub-array” ([0098]: electrical connector 1020 electrically couples drive/sense electrodes of tile 1016 to a communication interface external to the handle portion 1014) – the drive/sense electrodes represent the MUT elements of the sub-array, and 
for connection to an external signal processing device that receives transducer signals indicative of ultrasound radiation received by the MUT elements of the respective sub-array ([0100]: the digital signals may then be stored to a memory or first passed to a signal processor…A multiplexer 1028 and a serializer 1002 may further process the received signals before relaying them to a memory, other storage, or a downstream processor, such as an image processor that is to generate a graphical display based on the received signals).    

Claim 7. Hajati teaches an intravascular ultrasonic sensor device for intravascular operation, comprising; 
“a sensor body suitable for insertion into a blood vessel of a living being; and an ultrasound transducer probe according to claim 1 at a distal end of the sensor body” ([0005]: a piezoelectric transducer can serve…as a sensor pf impinging mechanical energy; [0030]: the forward facing transducer device 112 can be used for intravascular ultrasound (IVUS imaging; [0038]: different combination of the facing direction (e.g., forward-facing, side-facing, or other facing angles)…are possible in various implementations of the transducer devices; and [0039]: depending on the application, the total number of vibrating elements in the transducer array, the size of the transducer array…can also vary).

Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Hajati in view of Sverdlik et al., US 2016/0113699 A1, hereinafter Sverdlik.

Claim 2. Hajati teaches all the limitations of claim 1.
Hajati does not teach that the front surface as a whole is concave.
However, in an analogous intravascular ultrasound sensing probe configuration field of endeavor, Sverdlik teaches such a feature.
Sverdlik teaches in FIG.1; [0264]: a catheter head comprising a chassis and a pluratliy of transceivers; and [0265]: head A101 comprises one or more piezoelectric transceivers such as transceiver A103, configured for emitting and/or receiving ultrasound by comprising a body vibratable at ultrasonic frequencies.
Sverdlik further teaches that
“the front surface as a whole is concave” ([0284]: a radially outward facing surface of the one or more transceivers is flat. Additionally or alternatively, one or more transceiver surfaces are concave. Additionally or alternatively, one or more surface are convex).
Therefore, it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the claimed invention to have the sensor body of the probe of Hajati employ such features of “the front surface as a whole is concave” as taught in Sverdlik as an alternative configuration among a flat, a concave or a convex configuration, as suggested in Sverdlik, [0284].

Claim 3. Hajati teaches all the limitations of claim 1.
Hajati does not teach that the front surface as a whole is convex.
However, in an analogous intravascular ultrasound sensing probe configuration field of endeavor, Sverdlik teaches such a feature.
Sverdlik teaches in FIG.1; [0264]: a catheter head comprising a chassis and a pluratliy of transceivers; and [0265]: head A101 comprises one or more piezoelectric transceivers such as transceiver A103, configured for emitting and/or receiving ultrasound by comprising a body vibratable at ultrasonic frequencies.

“the front surface as a whole is convex” ([0284]: a radially outward facing surface of the one or more transceivers is flat. Additionally or alternatively, one or more transceiver surfaces are concave. Additionally or alternatively, one or more surface are convex).
Therefore, it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the claimed invention to have the sensor body of the probe of Hajati employ such features of “the front surface as a whole is convex” as taught in Sverdlik as an alternative configuration among a flat, a concave or a convex configuration, as suggested in Sverdlik, [0284].

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Hajati in view of D’Angelo et al., US 2013/0150693 A1, hereinafter Sverdlik.

Claim 5. Hajati further teaches that
“the rigid carrier islands contain respective contact interfaces for electrically connecting the respective sub-arrays of MUT elements” ([0046]: Base 305 may comprise integrated circuitry – e.g., including a single integrated circuit dye or an IC dye stack – which is programmed to implement any of a pluratliy of operational modes, each mode for respective operation of transducer array) - the circuitry electrically connects the base (i.e., the “rigid carrier islands” as claimed) and the sub-array of MUT elements. Where the circuit is located is the “contact interfaces” as claimed; and further comprising 
[0075]: signal lines 620 may include one or more busses which, for example, are each to exchange respective data, address and/or control signals); wherein 
“the rigid contact island comprises a contact interface for connection of the array of MUT elements to an external power source that drives transmission of ultrasound radiation from the MUT elements of the respective sub-array” ([0098]: electrical connector 1020 electrically couples drive/sense electrodes of tile 1016 to a communication interface external to the handle portion 1014) – the drive/sense electrodes represent the MUT elements of the sub-array, and 
“for connection to an external signal processing device that receives transducer signals indicative of ultrasound radiation received by the MUT elements of the respective sub-array” ([0100]: the digital signals may then be stored to a memory or first passed to a signal processor…A multiplexer 1028 and a serializer 1002 may further process the received signals before relaying them to a memory, other storage, or a downstream processor, such as an image processor that is to generate a graphical display based on the received signals).  

Hajati does not teach that the interconnect bus is an interconnect bus.
However, in an analogous ultrasound sensing probe circuitry configuration field of endeavor, D’Angelo teaches
[0063]: the stretchable electronic system includes at least one flexible annular interconnect…The at least one flexible interconnect can be configured similarly to the coupling bus).
Therefore, it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the claimed invention to have the interconnect bus comprised in the probe of Hajati employ such features of being “a flexible interconnect bus” as taught in D-Angelo as an alternative configuration such that it would provide flexibility when configuring the ultrasound probe, for example, being compatible with a flexible substrate or a stretchable electronic system, as suggested in D’Angelo, [0163].

Claims 8-12 are rejected under 35 U.S.C. 103 as being unpatentable over Hajati in view of Stokes et al., US 2017/0014159 A1, hereinafter Stokes.

Claim 8. Hajati teaches all the limitations of claim 7. 
Hajati does not teach the particular features associated with the sensor body as claimed.
However, in an analogous intravascular ultrasonic sensor device field of endeavor, Stokes teaches that 
“the sensor body comprises an intravascular guidewire or an intravascular catheter” ([0010]: the systems and methods use various invasive or intravascular imaging catheters; and [0011]: a catheter assembly includes a patient cannula configured to be drawn along a catheter or guide wire) that comprises 
[0017]: the system can also include a power supply, wherein power provided by the power supply is conveyed to the transducer through the transmitter; and [0048]: the electronic circuitry 38 can be wired or wirelessly connected to an external power supply for providing power to the transducer 36), and 
“a signal transmission line for connection to an external signal processing device that receives transducer signals indicative of ultrasound radiation received by the MUT elements of the respective sub-array” ([0012]: the catheter assembly also includes a transmitter for conveying a signal representative of the detected energy from the transducer to a signal processor for obtaining information about the structure; [0016]: a signal processor configured to receive a signal from a transmitter; and [0048]: the proximal end 32 of the imaging catheter 30 can include a conduit enclosing a cord 40 that connects the transducer 36 to a signal processor 42 for controlling, processing, or measuring a signal received from the transducer 36; FIG.1).  
Therefore, it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the claimed invention to have the sensor body of the probe of Hajati employ such features of comprising the power transmission line and the signal transmission line as taught in Stokes for the advantage of providing essential necessary components well-known in the field of art to make an intravascular ultrasonic sensor device operable and performing its designated utility of sensing, imaging, and providing an imaging tool for surgical tool positioning”, as suggested in Stokes, [0011]. 

Claim 9. Hajati and Stokes combined teaches all the limitations of claim 8. 
Hajati does not explicitly teach the claimed feature associated with the type of power and the type of signals as claimed.
However, as applied to claim 8, in an analogous intravascular ultrasonic sensor device field of endeavor, Stokes teaches that
“the power transmission line is configured for transmission of electrical power” ([0048]: the electronic circuitry 38 can be wired or wirelessly connected to an external power supply for providing power to the transducer 36) – the power to the transduce is electrical power, and wherein 
“the signal transmission line is configured for transmission of electrical transducer signals” ([0012]: the catheter assembly also includes a transmitter for conveying a signal representative of the detected energy from the transducer to a signal processor for obtaining information about the structure) - the signal conveyed by the transmitter are electrical transducer signals.  
Therefore, it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the claimed invention to have the sensor body of the probe of Hajati employ such features associated with the particular type of power and signals provided by the power supply and transmitted to the processor as taught in Stokes for the advantage of providing essential components well-known in the field of art to make an intravascular ultrasonic sensor device operable and performing its providing an imaging tool for surgical tool positioning”, as suggested in Stokes, [0011]. 

Claim 10. Hajati teaches all the limitations of claim 7. 
Hajati does not teach that the sensor body has a pressure sensor. 
However, in an analogous intravascular ultrasonic sensor device field of endeavor, Stokes teaches 
“a pressure sensor arranged on the sensor body and configured to provide a pressure signal indicative of an amount of blood pressure detected in the blood vessel” ([0052]: the system 10 can also include sensors for measuring physical parameters of the patient, including physical parameters in the right and/or left atrium. For example, a pressure sensor can be positioned on the patient cannula 12 and transseptal catheter 16 for measuring atrial pressure).  
Therefore, it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the claimed invention to have the sensor body of the probe of Hajati employ such a feature of comprising a pressure sensor as taught in Stokes for the advantage of “obtaining additional physical parameters of the patient”, as suggested in Stokes, [0052]. 

Claim 11. Hajati teaches an intravascular ultrasonic sensor system, comprising: 
“an intravascular ultrasonic sensor device of claim 7” ([0005]: a piezoelectric transducer can serve…as a sensor pf impinging mechanical energy; [0030]: the forward facing transducer device 112 can be used for intravascular ultrasound (IVUS imaging; [0038]: different combination of the facing direction (e.g., forward-facing, side-facing, or other facing angles)…are possible in various implementations of the transducer devices; and [0039]: depending on the application, the total number of vibrating elements in the transducer array, the size of the transducer array…can also vary).
In regard to the power supply device and the signal processing unit as claimed, they are considered essential necessary components well-known in the field of art to make an intravascular ultrasonic sensor device operable. 
Although Hajati does not explicitly teach such features, in an analogous intravascular ultrasonic sensor device field of endeavor, Stokes teaches 
“a power supply device configured to provide operational power to the intravascular ultrasonic sensor device” ([0017]: the system can also include a power supply, wherein power provided by the power supply is conveyed to the transducer through the transmitter; and [0048]: the electronic circuitry 38 can be wired or wirelessly connected to an external power supply for providing power to the transducer 36); and 
“a signal processing unit configured to receive transducer signals indicative of ultrasound echo signals received by the MUT elements and to provide a processed output signal indicative thereof” ([0012]: the catheter assembly also includes a transmitter for conveying a signal representative of the detected energy from the transducer to a signal processor for obtaining information about the structure; [0016]: a signal processor configured to receive a signal from a transmitter; and [0048]: the proximal end 32 of the imaging catheter 30 can include a conduit enclosing a cord 40 that connects the transducer 36 to a signal processor 42 for controlling, processing, or measuring a signal received from the transducer 36; FIG.1) – the transmitter and the signal processer combined are considered the “signal processing unit” as  claimed.  
Therefore, it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the claimed invention to have the sensor system of Hajati employ such features of comprising the power supply device and the signal processing unit as taught in Stokes for the advantage of providing essential necessary components well-known in the field of art to make an intravascular ultrasonic sensor device operable and performing its designated utility of sensing, imaging, and tool navigation and positioning guidance. In specific, “providing an imaging tool for surgical tool positioning”, as suggested in Stokes, [0011]. 

Claim 12. Hajati and Stokes combined teaches all the limitations of claim 11.
Hajati does not teach the features associated with the pre-processing unit as claimed. 
However, in an analogous intravascular ultrasonic sensor device field of endeavor, Stokes teaches “the signal processing unit comprises a pre-processing unit arranged within the sensor body and configured to receive the transducer signals and to provide a pre-processed output signal indicative thereof” ([0012]: the catheter assembly also includes a transmitter for conveying a signal representative of the detected energy from the transducer to a signal processor for obtaining information about the structure; [0016]: a signal processor configured to receive a signal from a transmitter) – the transmitter is considered the “pre-processing unit” as  claimed.  
Therefore, it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the claimed invention to have the sensor system of Hajati employ such features of comprising the pre-processing unit as taught in Stokes for the advantage of properly processing the acoustic signals for further processing such that the intravascular ultrasonic sensor device is operable and capable of performing its designated utility of sensing, imaging, and tool navigation and positioning guidance. In specific, “providing an imaging tool for surgical tool positioning”, as suggested in Stokes, [0011]. 

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Hajati in view of Stokes, as applied to claim 11, further in view of Bar-Zion et al., US 2017/0105700 A1, hereinafter Bar-Zion.

Claim 13. Hajati and Stokes combined teaches all the limitations of claim 11.
Neither Hajati nor Stokes teaches the claimed features associated with a beam control unit.
However, in an analogous ultrasound probe configuration field of endeavor, Bar-Zion teaches
“a beam control unit, which is configured to control a respective phase of ultrasound emission from a number of MUT elements independently in accordance with [0043]: the system includes a beam former that may introducer phase delays between the signals that are transmitted or received by each of the ultrasonic transducer elements. The beam former may control the phases to do one or more of focus the transmitted ultrasonic beam in the plane of the array to a selectable distance from the ultrasound transducer, receive ultrasound signals from point at a selectable distance from the ultrasound transducer, to arm the ultrasound beam in a selectable direction in the plane of the array, toe receive ultrasound from a selectable direction in the plane of the array, or to produce a plane wave; and [0068]: transmit beam former is configured to individually control transmission by each ultrasonic transducer element so as to produce an ultrasonic beam with particular characteristics. The relative phases, amplitude, and pulse shapes of ultrasound signals that are produced by each ultrasonic transducer element may be controlled to form an ultrasonic beam having particular characteristics…The relative phases may be controlled to form a beam that is focused at a selectable distance from ultrasonic transducer elements with ultrasound field of view).
The relative phases, amplitudes and pulse shapes of the ultrasound signals and the selectable focal distance together are considered the pre-selectable beam pattern” as claimed.
Therefore, it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the claimed invention to have the sensor system of Hajati and Stokes combined employ such features associated with a beam forming unit producing an ultrasonic beam with particular characteristics”, as suggested in Bar-Zion, [0068]. 

Allowable Subject Matter
Claims 14 and 15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: Claim 14 sets forth to the feature of “the front surface facets have surface vectors that extends at an angle of between 20o to 40o with respect to a central longitudinal axis of the ultrasound transducer probe, extending in forward direction from the distal front surface”. Claim 15 further sets forth to the feature that the angle is 30o. These features, along with other claimed elements, are not presented in the cited references for rejection or the cited pertinent arts, individually or combined.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YI-SHAN YANG whose telephone number is (408) 918-7628. The examiner can normally be reached Monday-Friday 8am-4pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal M Bui-Pho can be reached on 571-272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YI-SHAN YANG/Primary Examiner, Art Unit 3793